             Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT JAHODA, and MATTHEW
 KOLESAR,                                                   Case No.    2:21-cv-231

                          Plaintiffs,

         v.


 PEACOCK TV, LLC,

                          Defendant.


                                           COMPLAINT

        Plaintiffs Robert Jahoda and Matthew Kolesar (collectively, “Plaintiffs”), through their

undersigned counsel, bring this complaint against Defendant Peacock TV, LLC (“Peacock” or

“Defendant”), and assert as follows:

                                         INTRODUCTION

        1.       Plaintiffs bring this action against Defendant under Title III of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq. and its implementing regulations, in

connection with Defendant’s failure to offer blind patrons the full and equal enjoyment of its on-

demand streaming entertainment services.

        2.       Defendant offers consumers on-demand video streaming services through its

website and mobile application where consumers can access a library of TV shows and movies to

watch at their leisure.

        3.       Defendant is responsible for the policies, practices, and procedures concerning its

streaming services’ development and maintenance.
            Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 2 of 11




       4.       Defendant, however, fails to offer audio description tracks – an audio track that

blind and visually impaired people need access to in order to experience the exclusively visual

portions of the show or movie enjoyed by consumers without visual impairments – with its video

content.

       5.       Plaintiffs are individuals with visual disabilities who, at all times relevant for

purposes of this action, have been legally disabled as defined by the ADA, 42 U.S.C. § 12102(2).

       6.       Plaintiffs and others with visual disabilities who want to enjoy on-demand videos

with audio descriptions must use streaming services other than Defendant’s.

       7.       Although audio descriptions are widely available for TV shows and movies,

Defendant refuses to make those audio descriptions available to its consumers through its on-

demand streaming services.

       8.       Because customers with visual disabilities cannot equally enjoy the TV shows or

movies without audio descriptions, Defendant deprives them of the same options, privileges, and

advantages that it offers to people who can see.

       9.       Plaintiffs seek the following declaratory and injunctive relief: (1) a declaration that

Defendant’s lack of audio descriptions violates the ADA as described in this complaint; and, (2)

an injunction requiring Defendant to provide audio descriptions and a mechanism to choose audio

descriptions for its on-demand streaming services so that they are fully and independently

accessible to blind or other vision impaired individuals.




                                                   2
            Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 3 of 11




                                 JURISDICTION AND VENUE

          10.   This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

          11.   Plaintiffs’ claims asserted in this complaint arose in this judicial district, and

Defendant does substantial business in this judicial district.

          12.   Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                             PARTIES

          13.   Plaintiff Robert Jahoda is and, at all times relevant hereto, was a resident of

this District. Plaintiff is legally blind and is therefore a member of a protected class under the

ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR §§

36.101 et seq. Mr. Jahoda knows that audio descriptions are not available through Defendant’s

streaming services. He has not subscribed to Peacock because he knows trying to use it would be

futile.

          14.   Plaintiff Matthew Kolesar is and, at all times relevant hereto, was a resident of this

District. Plaintiff is legally blind and is therefore a member of a protected class under the ADA,

42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR §§ 36.101,

et seq. Mr. Kolesar knows that audio descriptions are not available through Defendant’s streaming

services. He has not subscribed to Peacock because he knows trying to use it would be futile.

          15.   Defendant Peacock TV, LLC provides on-demand streaming services with its

headquarters in New York City, New York.

                                  FACTUAL ALLEGATIONS

          16.   Peacock offers digital video-streaming services to millions of Americans.




                                                  3
          Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 4 of 11




       17.     Through Peacock’s on-demand streaming services, users have access to “Hundreds

of Movies. Bingeworthy TV. Sports. News. Pop Culture. Always-On Channels.” 1

       18.     Users can browse Peacock’s vast video selection, pick one to stream, and start

watching in the comfort of their own home within a matter of minutes.

       19.     In order to have access to and stream the content offered through Peacock’s on-

demand streaming service, customers must sign up for a Peacock account, or may access content

by watching with someone who already has a subscription.

       20.     Peacock offers three tiers of service that users can choose from. The free plan has

a limited amount of video content and contains advertisements; the $5 per month plan provides

access to all of Peacock’s content and contains advertisements; the $10 per month plan provides

access to all of Peacock’s content and contains a limited amount of advertisements.

       21.     Peacock users can access the on-demand streaming services through various web

browsers, mobile or tablet devices, smart TV’s, and streaming devices. 2

       22.     Though Defendant may have centralized policies regarding the maintenance and

operation of its streaming services, Defendant has never had a plan or policy that is reasonably

calculated to make its streaming services fully accessible to, and independently made usable by,

individuals with visual disabilities.

       23.     Peacock’s blind and visually impaired on-demand users and potential users do not

have full access to Peacock’s video-streaming services because Peacock does not provide audio

description tracks for video content provided on its platform.




1
  https://www.peacocktv.com/ (last accessed February 17, 2021).
2
  https://www.peacocktv.com/help/article/what-devices-and-platforms-are-supported-by-peacock
(last accessed February 17, 2021).


                                                 4
           Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 5 of 11




         24.   Audio description is an auxiliary aid that allows blind and visually impaired people

to have a full audio-visual experience. 3 It is an audio track that narrates the key visual elements of

video content so that blind and visually impaired people can experience significant actions and

text-based information provided onscreen. Audio descriptions provide, for example, descriptions

of scenes, settings, costumes, body language, and other non-verbal cues that would otherwise be

missed by a person who is blind or visually impaired, but can be seen by those without visual

impairment.

         25.   Similar to closed captioning and subtitles, video providers offer audio description

tracks as an option for the consumer to select during a TV show or movie.

         26.   Peacock does not provide audio description tracks as an option for its on-demand

users.

         27.   Because Peacock does not provide audio description tracks, Plaintiffs have not

signed up for the streaming service that they otherwise would be able to enjoy.

         28.   Plaintiffs are frustrated that Defendant denies them and other customers with visual

disabilities the same convenience of streaming TV shows and movies as is provided to customers

without visual disabilities.

         29.   This technology is not novel or unique. Netflix, Amazon Prime, and Hulu are just

a few examples of streaming services that offer audio descriptions for their content. Major

production studios also now provide audio description tracks for wide-released features, which are

distributed with the films.




3
 Congress defined auxiliary aids and services to include “…taped texts, or other effective methods
of making visually delivered materials available to individuals with visual impairments[.]”
42 U.S.C. § 12103(1)(B).

                                                  5
         Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 6 of 11




       30.      Pursuant to the Twenty-First Century Communications and Video Accessibility

Act of 2010 (“CVAA”), many television channels, including Defendant’s, are required to provide

audio description for a certain number of hours of prime-time content. See 47 C.F.R. § 79.3.

       31.      Defendant has the ability to provide audio descriptions over Peacock but chooses

not to. Between January 28 and February 3 of this year, audio description enabled episodes of the

following programs aired over cable:

             a) Chicago Med;

             b) Chicago Fire;

             c) Chicago P.D.;

             d) Mr. Mayor;

             e) Superstore;

             f) Law & Order: Special Victims Unit;

             g) Wild Child;

             h) Earth Odyssey With Dylan Dreyer;

             i) Roots Less Traveled;

             j) One Team: The Power of Sports;

             k) Weakest Link;

             l) Zoey’s Extraordinary Playlist;

             m) This Is Us; and

             n) Nurses.

       32.      All of the above-listed programs can be streamed over Peacock, but none can be

streamed with audio description.




                                                 6
           Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 7 of 11




         33.   Despite there being audio description tracks available for much of the content that

Peacock has in its on-demand library, Peacock fails to provide such audio description tracks to its

users.

         34.   Plaintiffs seek to access Defendant’s on-demand streaming content in the same

manner that Defendant affords to people without vision loss.

         35.   Absent the relief requested in this matter, Plaintiffs and individuals with visual

disabilities will continue to be denied full and equal enjoyment of Defendant’s streaming services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

         36.   The allegations set forth in the previous paragraphs are incorporated by reference.

         37.   Defendant’s on-demand streaming platform is a place of public accommodation as

defined by the ADA because it is, or is a part of, a “place of exhibition or entertainment,” a “sales

or rental establishment,” a “service establishment,” a “library,” a “gallery,” and/or a “place of

public display or collection.” 28 C.F.R. § 36.104; 42 U.S.C. § 12181(7), and Defendant owns,

operates, and controls the streaming platform. See Gniewkowski v. Lettuce Entertain You Enter.,

251 F. Supp. 3d 908 (W.D. Pa. 2017); see also West v. Docusign, Inc., 2019 WL 3843054 (W.D.

Pa. 2019).

         38.   Pursuant to Title III, “[n]o individual shall be discriminated against on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

         39.   Title III of the ADA imposes statutory and regulatory requirements to ensure

persons with disabilities are not excluded, denied services, segregated or otherwise treated




                                                  7
          Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 8 of 11




differently than other individuals as a result of the absence of auxiliary aids and services. 42 U.S.C.

§ 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public accommodations

must furnish appropriate auxiliary aids and services that comply with their effective

communication obligations. Id.

       40.      Thus, to the extent Defendant does not provide Plaintiffs with appropriate auxiliary

aids or full and equal access to its on-demand streaming services, it has violated the ADA.

       41.      Auxiliary aids and services include “effective methods of making visually delivered

materials available to individuals with visual impairments” such as audio description tracks. 42

U.S.C. § 12103(1)(B); see also 28 C.F.R. Part 36, Appendix C, Section 36.303 (noting that audio

description services “may be considered appropriate auxiliary aids and services”).

       42.      In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time: as technology advances, [ ] accommodations

should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1163

(9th Cir. 2011).

       43.      By failing to provide its on-demand entertainment content and services in a manner

that is compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

             a) denying individuals with visual disabilities opportunities to participate in and

                benefit from the goods, content, and services available through its on-demand

                streaming services;




                                                  8
            Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 9 of 11




              b) affording individuals with visual disabilities access to its on-demand streaming

                 services that is not equal to, or as effective as, that afforded to others;

              c) utilizing methods of administration that (i) have the effect of discriminating on the

                 basis of disability; or (ii) perpetuate the discrimination of others who are subject to

                 common administrative control;

              d) denying individuals with visual disabilities effective communication, thereby

                 excluding or otherwise treating them differently than others; and/or

              e) failing to make reasonable modifications in policies, practices, or procedures where

                 necessary to afford its services, privileges, advantages, or accommodations to

                 individuals with visual disabilities.

        44.      Defendant has discriminated, and continues to discriminate, against Plaintiffs by

failing to provide auxiliary aids and services such as audio descriptions and not making its

streaming services fully accessible to, and independently usable by, individuals with visual

disabilities.

        45.      Because of Defendant’s denial of full and equal access to blind or visually impaired

users, Plaintiffs have not signed up for or been able to enjoy Peacock’s on-demand streaming

services.

        46.      Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiffs and other individuals with visual disabilities.

        47.      Plaintiffs’ claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

        48.      Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiffs request relief as set forth below.




                                                    9
 Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 10 of 11




                              PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request relief as follows:

               a.      A Declaratory Judgment that at the commencement of this action

       Defendant was in violation of the specific requirements of Title III of the ADA

       described above, and the relevant implementing regulations of the ADA, in that

       Defendant took no action that was reasonably calculated to ensure that its streaming

       services are fully accessible to, and independently usable by, individuals with visual

       disabilities;

               b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28

       CFR § 36.504(a) which directs Defendant to take all steps necessary to bring its

       streaming service into full compliance with the requirements set forth in the ADA,

       and its implementing regulations, so that its streaming service is fully accessible to,

       and independently usable by, blind individuals, and which further directs that the

       Court shall retain jurisdiction for a period to be determined to ensure that Defendant

       has adopted and is following an institutional policy that will in fact cause it to

       remain fully in compliance with the law;

               c.      Payment of costs of suit;

               d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. §

       12205 and 28 CFR § 36.505, including costs of monitoring Defendant’s compliance

       with the judgment. See People Against Police Violence v. City of Pittsburgh, 520

       F.3d 226, 235 (3d Cir. 2008) (“This Court, like other Courts of Appeals, allows fees

       to be awarded for monitoring and enforcing Court orders and judgments.”); see also

       Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv01898-




                                         10
        Case 2:21-cv-00231-RJC Document 1 Filed 02/17/21 Page 11 of 11




             AJS (W.D. Pa. Jan. 11, 2018) (ECF 191); see also Access Now, Inc. v. Lax World,

             LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11);

                    e.     Whatever other relief the Court deems just, equitable, and

             appropriate; and

                    f.     An Order retaining jurisdiction over this case until Defendant has

             complied with the Court’s Orders.


Dated: February 17, 2021                         Respectfully Submitted,


                                                 /s/ R. Bruce Carlson
                                                 R. Bruce Carlson
                                                 Nicholas A. Colella
                                                 CARLSON LYNCH, LLP
                                                 1133 Penn Avenue, 5th Floor
                                                 Pittsburgh, PA 15222
                                                 Tel: 412-322-9243
                                                 Fax: 412-231-0246
                                                 bcarlson@carlsonlynch.com
                                                 ncolella@carlsonlynch.com

                                                 Counsel for Plaintiffs




                                            11
